                                                                                 1 Janice M. Michaels
                                                                                   Nevada Bar No. 6062
                                                                                 2 jmichaels@wshblaw.com
                                                                                   Christina M. Mamer
                                                                                 3 Nevada Bar No. 13181
                                                                                   cmamer@washblaw.com
                                                                                 4 Wood, Smith, Henning & Berman LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 5 Las Vegas, NV 89128-9020
                                                                                   Telephone: 702 251 4100
                                                                                 6 Facsimile: 702 251 5405

                                                                                 7 Attorneys for ASC OPERATIONS, LLC

                                                                                 8

                                                                                 9                                     UNITED STATES DISTRICT COURT
                                                                                10                                 DISTRICT OF NEVADA, SOUTHERN DIVISION
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 CHRISTINA M. GANNON, an individual,                   Case No. 2:18-CV-00533-KJD-VCF
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                     Plaintiff,                           STIPULATION AND ORDER FOR
                                                Attorneys at Law




                                                                                                                                         DISMISSAL OF ENTIRE ACTION WITH
                                                                                14            v.                                                    PREJUDICE
                                                                                15 ASC OPERATIONS, LLC, a Domestic
                                                                                   Limited-Liability Company; DOES I through
                                                                                16 X, inclusive; ROE CORPORATIONS I
                                                                                   through X, inclusive,
                                                                                17
                                                                                                  Defendants.
                                                                                18
                                                                                19

                                                                                20                 STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                                21            Defendant, ASC OPERATIONS, LLC and Plaintiff, CHRISTINA M. GANNON, by and
                                                                                22 through their respective counsel of record, hereby stipulate and agree to and jointly move this

                                                                                23 Honorable Court to dismiss this matter, in its entirety, with prejudice. All parties waive any claims to

                                                                                24 interest and agree to bear their own attorney's fees and costs.

                                                                                25 / / /

                                                                                26 / / /
                                                                                27 / / /

                                                                                28 / / /

                                                                                     LEGAL:10365-0046/12005459.1                               Case No. 2:18-CV-00533-KJD-VCF
                                                                                              STIPULATION AND ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                                                                 1            IT IS SO STIPULATED.
                                                                                 2     DATED this 28th day of June, 2019.          DATED this 28th day of June, 2019.

                                                                                 3     HATFIELD & ASSOCIATES, LTD.                 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                 4
                                                                                        /s/ Trevor J. Hatfield                     /s/ Christina M. Mamer
                                                                                 5     __________________________________          _________________________________________
                                                                                       Trevor J. Hatfield, Esq.                    Janice M. Michaels, Esq.
                                                                                 6     Nevada Bar No. 7373                         Nevada Bar No. 6062
                                                                                       703 S. Eighth Street                        Christina M. Mamer
                                                                                 7     Las Vegas, NV 89101                         Nevada Bar No. 13181
                                                                                                                                   2881 Business Park Court, Suite 200
                                                                                 8     Attorneys for Plaintiff, Christina Gannon   Las Vegas, Nevada 89128-9020

                                                                                 9                                                 Attorneys for ASC Operations, LLC

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 IT IS SO ORDERED.
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13 ______________________________
                                                Attorneys at Law




                                                                                14 U.S. DISTRICT COURT JUDGE
                                                                                    7/1/2019
                                                                                15 __________________________
                                                                                   DATE
                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28

                                                                                     LEGAL:10365-0046/12005459.1              -2-              Case No. 2:18-CV-00533-KJD-VCF
                                                                                              STIPULATION AND ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                                                                 1                                     CERTIFICATE OF SERVICE
                                                                                 2            I hereby certify that on this 28th day of June, 2019, a true and correct copy of STIPULATION
                                                                                 3 AND ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE was served via the

                                                                                 4 United States District Court CM/ECF system on all parties or persons requiring notice.

                                                                                 5

                                                                                 6                                             By /s/ Michelle N. Ledesma
                                                                                                                                  Michelle N. Ledesma, an Employee of
                                                                                 7                                                WOOD, SMITH, HENNING & BERMAN LLP
                                                                                 8

                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28

                                                                                     LEGAL:10365-0046/12005459.1              -3-              Case No. 2:18-CV-00533-KJD-VCF
                                                                                              STIPULATION AND ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
